Citation Nr: 0726601	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left ankle disability.

2.  Entitlement to a compensable disability rating for 
residuals of a left tibial stress fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In April 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

The issue of entitlement to a disability rating in excess of 
10 percent for a left ankle disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected residuals of a left 
tibial stress fracture are manifested by objective evidence 
of tenderness to palpation over the upper third and mid part 
of the left tibia; there is no evidence of functional 
limitation due to pain.  The disability results in no more 
than slight knee disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 10 percent disability rating, and no more, for 
residuals of a left tibial stress fracture, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261, and 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  
These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a November 2004 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claims for 
increased disability ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claims.  The June 2005 rating decision 
relevantly denied increased disability ratings for residuals 
of a left tibial stress fracture and left ankle disability.  
The veteran subsequently appealed these determinations.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claims prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th and 5th 
elements, the Board observes that the veteran was provided 
with notice of what type of information and evidence was 
needed to establish disability ratings and notice of the type 
of evidence necessary to establish effective dates for his 
disability ratings for the disabilities on appeal in a May 
2006 letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  Service medical records as well as 
VA medical records, as well as those obtained from the Social 
Security Administration are in the claims files and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  VA is not on notice of any evidence 
needed to decide the claims which has not been obtained or 
which VA has not notified the appellant of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, a VA 
medical examination report is of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a noncompensable disability 
rating for residuals of a left tibial stress fracture under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
for impairment of the tibia and fibula.  Under Diagnostic 
Code 5262, a 10 percent rating is warranted for malunion of 
the tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
evaluation is assigned where there is malunion of the tibia 
and fibula with marked knee or ankle disability.  Where there 
is nonunion of the tibia and fibula with loose motion 
requiring a brace, a 40 percent evaluation is warranted.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of an affected joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Initially, the Board notes that service connection was denied 
for a bilateral knee condition in a July 2006 rating decision 
and the veteran did not appeal this decision.  Moreover, the 
December 2005 VA orthopedic examiner, while providing 
information regarding left knee range of motion testing, 
opines that the veteran's residuals of bilateral tibial 
stress fractures do not involve the joints.  In light of the 
above, the veteran's current residuals of a left tibial 
stress fracture cannot be evaluated based on any left knee 
impairment.  Likewise, service connection has been granted 
for a left ankle disability and assigned a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Therefore, the Board must take into 
consideration the provisions of 38 C.F.R. § 4.14 which states 
that the evaluation of the same disability under various 
diagnoses is to be avoided.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports a 10 percent 
disability rating, and no more, for the veteran's residuals 
of a left tibial stress fracture under Diagnostic Code 5262.  
The veteran has consistently complained of a constant 
throbbing pain he associates with his residuals of the left 
tibial stress fracture.  At his April 2007 hearing, he 
testified that there was no impairment other than the left 
leg pain.  Moreover, there is objective evidence of 
tenderness to palpation over the upper third and mid part of 
the left tibia during the December 2005 orthopedic 
examination.  The examiner noted that no bony abnormalities 
were palpated.  Accompanying X-ray studies of the left tibia 
and fibula were essentially normal.  Therefore, resolving all 
reasonable doubt in his favor, the Board finds that the 
evidence of record supports a finding that the veteran's 
service-connected residuals of a left tibial stress fracture 
more closely approximates a slight disability under the 
provisions of Diagnostic Code 5262.  As such, the Board finds 
that the criteria for an evaluation of 10 percent have been 
met.  

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the 10 
percent disability rating adequately considers and 
encompasses any limitation of motion due to pain or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  Moreover, the Board finds that the disability 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's residuals of a left tibial stress fracture have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that his residuals of a left tibial 
stress fracture result in marked interference with any 
employment.


ORDER

Entitlement to a 10 percent disability rating for residuals 
of a left tibial stress fracture is granted, subject to the 
law and regulations governing the award of monetary benefits.


REMAND

During his April 2007 Board hearing, the veteran contended 
that his left ankle disability had worsened since his most 
recent VA compensation examination and testified that he 
experienced alternating left ankle instability and giving way 
with left ankle swelling and stiffness.  The record reflects 
that the veteran was last afforded a VA examination for his 
service-connected orthopedic disabilities in December 2005.  
The examination report does not indicate that the veteran 
complained of left ankle instability and there are no 
relevant findings regarding left ankle joint stability.  The 
Board is of the opinion that the veteran should be provided 
another VA orthopedic examination with adequate assessment of 
functional limitation as a result of pain or painful motion, 
to include functional loss during flare-ups and to address 
the veteran's current complaints of left ankle instability.  
See DeLuca v. Brown, supra.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided another 
VA orthopedic examination to evaluate the 
current nature and severity of his 
service-connected left ankle disability.  
The claims files must be made available to 
and reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
All indicated studies should be performed.  
All findings should be reported in detail.  
The examiner should specifically state 
whether there is objective evidence of 
left ankle instability and if so, the 
degree of such instability should be 
discussed.  The examiner should also be 
requested to specify the range of left 
ankle motion, in terms of degrees, and to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with the left 
ankle disability should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  

2.  Thereafter, VA should undertake any 
additional development deemed necessary 
and readjudicate the issue of entitlement 
to an increased disability rating for a 
left ankle disability, in light of all 
pertinent evidence and legal authority.  
If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


